 Case: 1:18-cv-04670 Document #: 103 Filed: 03/02/20 Page 1 of 1 PageID #:483

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

HP Tuners, LLC
                                Plaintiff,
v.                                                    Case No.: 1:18−cv−04670
                                                      Honorable Steven C. Seeger
Devin Johnson, et al.
                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 2, 2020:


        MINUTE entry before the Honorable Steven C. Seeger: Motion hearing held on
March 2, 2020. For the reasons explained at the hearing, Plaintiff's Motion for Default
Judgment Against Defendant Devin Johnson (Dckt. No. [98]) is hereby granted. The
Court directs plaintiff's counsel to submit the following. First, counsel must submit a
Word version of a proposed final judgment order to the Court's proposed order inbox:
proposed_order_seeger@ilnd.uscourts.gov. The proposed judgment must be complete,
including the specific amounts of monetary relief. Second, counsel must submit a Word
version of a preliminary injunction order to the Court's proposed order inbox. The draft
injunction order must comply with Rule 65, and must be on a "separate document" as
required by the Seventh Circuit. Counsel reported that plaintiff was unable to identify the
true identities of the John Doe defendants. By agreement, the Court dismisses all John
Doe defendants without prejudice. Final Judgment Order to follow. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
